Per Curiam.
This is a rule to show cause why a mandamus should not issue, requiring the issuing to relator of a building permit for the erection of two four-family brick buildings, with one store in the first floor of each, on Bandolph avenue, Jersey City, New Jersey.
The only ground appearing for the refusal to issue the permit is that the land, upon which the proposed buildings are to be erected, are within a district or zone in which buildings to be used for stores and business are prohibited by the zoning ordinance of the city.
Under Ignaciunas v. Nutley, 99 N. J. L. 389, and other cases, relator is entitled to relief, and the rule to show cause will be made absolute and a peremptory writ of mandamus issue.